DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 and 10/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner, insofar as can be discerned by the minimal Korean translations, particularly with respect to the Korean Written Opinion.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose or otherwise render obvious, as discernible by prior art of record supplied, a lubrication device for an automatic transmission comprising an oil guide coupled to the pinion shaft and that guides the oil, configured to scatter from the first thrust bearing, toward the pinion shaft; a sun gear engaged with the pinion gear and comprising a first oil hole portion through which the oil passes and a second oil hole portion configured to allow the oil to be supplied toward the second thrust bearing therethrough; and a carrier comprising a third oil hole portion that receives the oil from the first oil hole portion and transfers the received oil toward the first thrust bearing, and a fourth oil hole portion that receives the oil from the second thrust bearing and transfers the received oil toward the oil guide, in addition to the other claimed elements of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLBY M HANSEN/Primary Examiner, Art Unit 3655